ALLOWABILIY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Occhiuti on 2/18/2022.

The application has been amended as follows: 

In Claim 16, Line 9:  Delete [[thereof]], replace with “thereof, wherein the outside surface of the sealing element protrudes outward in relation to a top surface off the cap body,”.
Delete Claim 18.

ALLOWED CLAIMS
	Claims 16-17 and 19-32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art (Suzuki and Brandenburger; both cited in the previous office action) does not teach or suggest the device of Claim 16, wherein the outside surface of the sealing element protrudes outward in relation to a top surface off the cap body.  
Specifically, Suzuki’s convex sealing head does not extend outside the top surface, thereby allowing it to be enclosed by the break off part of the cap body (see Figure 5).  Brandenburger’s sealing element is disposed within a channel that forms a luer connector.  Even if Brandenburger’s sealing element was modified to be convex, as suggested by Jepson (as per the previous office action), the sealing element would not have an outside surface that protrudes outward with respect to the top surface of the cap body.  Furthermore, it is unclear why one of ordinary skill in the art at the time of invention would have modified the sealing elements of Suzuki or Brandenburger to protrudes outward in the claimed manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781